Exhibit 10.1

 

 

 

 

 

 

 

 

 

April 28, 2017

 

 

 

 

SOFTWARE LICENCE AGREEMENT

 

  

 

 

between

 

FINGER MOTION COMPANY LIMITED

 

(as "Licensor")

 

 

 

and

 

 

 

PROPERTY MANAGEMENT CORPORATION OF AMERICA

 

(as “Licensee")

 

 

 

 
 

--------------------------------------------------------------------------------

 

   

TABLE OF CONTENTS

 

1.

DEFINITIONS AND INTERPRETATION 

 1

2.

LICENSE GRANTED

3

3.

Protection of INTELLECTUAL PROPERTY RIGHTS     

 4

4.

LICENSEE's OBLIGATIONS

 4

5.

FEES

 6

6.

warranties 

 6

7.

TERMINATION and default

 7

8.

FORCE MAJEURE

7

9.

COSTS

 8

10.

CONFIDENTIALITY

 8

11. GOVERNING LAW AND DISPUTE RESOLUTION 8 12. NOTICES 9 13. MISCELLANEOUS 9

SCHEDULE I: DETAILS OF INTELLECTUAL PROPERTY RIGHTS

12

SCHEDULE II: LICENCE FEES

13

 

 

 
 

--------------------------------------------------------------------------------

 

 

SOFTWARE LICENCE AGREEMENT

 

THIS SOFTWARE LICENCE AGREEMENT (this "Agreement") is made on April 28, 2017:

 

BETWEEN:

 

(1)

FINGER MOTION COMPANY LIMITED, a private limited company incorporated under the
laws of Hong Kong ("Licensor"); and

 

(2)

PROPERTY MANAGEMENT CORPORATION OF AMERICA, a corporation organised and existing
under the laws of Delaware ("Licensee").

 

(The Licensor and the Licensee shall be individually referred to as a "Party"
and collectively referred to as the "Parties", as the context may require).

 

WHEREAS:

 

A.

The Licensor owns certain software related to several computer games, more
specifically described in Schedule I (the “Intellectual Property Rights”, in
particular the computer software programs and applications, owned by the
Licensor shall hereinafter be referred to as the "Technology").

 

B.

The Licensor has agreed to license to the Licensee the relevant Intellectual
Property Rights in respect of the Technology to enable the Licensee to conduct
the Business in the Territory on the terms and conditions set out below.

 

NOW IT IS HEREBY AGREED as follows:

 

1.

DEFINITIONS AND INTERPRETATION

 

1.1

In this Agreement, the following terms, to the extent not inconsistent with the
context thereof, shall have the meanings assigned to them herein below:

 

"Affiliate" means with respect to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, Controls or is Controlled by or
is under common Control with the first Person, and shall include a relative of
such Person;

 

"Business" means the deployment, utilisation, marketing and sale of the
Technology and all associated activities thereto;

 

"Business Day" shall mean a day other than a Saturday or Sunday or public
holiday and on which commercial banks are open for business in Hong Kong;

 

"Control" shall mean the power to direct the management or policies of any
Person, whether through the ownership of over fifty per cent. (50%) of the
voting power of such Person, through the power to appoint, remove or control the
appointment or removal of more than half of the Board of Directors or similar
governing body of such entity, through contractual arrangements, voting trust,
dominant influence or otherwise. The expressions "Change of Control",
"Controlling", "Controlled", and "Controller", shall be construed accordingly;

 

"Intellectual Property Rights" means all rights in and in relation to all
intellectual property rights subsisting in the products, services, etc.,
developed, being developed or proposed to be developed, by or on behalf of or in
the course of employment or engagement with, the Licensor, and includes all
patents, utility models, inventions, copyrights, moral rights, trade names,
brand names, business names and internet domain names, rights in get-up and
trade dress, trademarks and service marks, goodwill and the right to sue for
passing off or unfair competition, designs, computer software, source codes,
algorithm, financial models, database, data, work product, concept, discovery,
technology, confidential information and trade secrets, and all other
intellectual property rights, in each case whether registered or unregistered,
and including all versions, modifications, enhancements and derivative works
thereof, applications and rights to apply for and be granted, renewals or
extensions of, and rights to claim priority from, and all related, similar or
equivalent rights or forms of protection which subsist or will subsist now or in
the future in any part of the world, and includes the Intellectual Property
Rights listed in Schedule I, the Know-how and any Improvements;

 

 

 
1

--------------------------------------------------------------------------------

 

 

"Know-how" means the technical data and knowledge of the Licensor which is
necessary to enable the Licensee to conduct the Business. The term Know-how
includes inventions and formulations whether patented, unpatented or
unpatentable, recorded and unrecorded discoveries, secret processes, secret
formulas, published and unpublished technical information of any kind which is
necessary or desirable to enable the Licensee to conduct the Business;

 

"Law" or "Laws" shall mean and include all applicable statutes, enactments, acts
of legislature or the Parliament, laws, ordinances, rules, by-laws, regulations,
notifications, guidelines, policies, directions, directives and orders of any
governmental authority, tribunal, board, court or recognised stock exchange;

 

"Patents" means only those patents and patent applications listed in Schedule I
(as updated from time to time in accordance with this Agreement) and associated
Intellectual Property Rights;

 

"Person" means any individual, corporation, company, partnership, firm,
voluntary association, joint venture, trust, unincorporated organisation,
governmental authority or any other entity whether acting in an individual,
fiduciary or other capacity;

 

"Technology" has the meaning set out in Recital A;

 

"Territories" means worldwide, and "Territory" shall be construed accordingly;

 

"Trademarks" means only those trademarks and trademark applications listed in
Schedule I (as updated from time to time in accordance with this Agreement) and
associated Intellectual Property Rights;

 

"US$" or "US Dollars" means United States dollars, the lawful currency of the
United States of America;

 

"Warranties" means the representations and warranties in Clause 6.

 

1.2

In this Agreement, unless the context otherwise requires:

 

 

(a)

Words denoting any gender shall be deemed to include all other genders;

 

 

(b)

Words importing the singular shall include the plural and vice versa, where the
context so requires;

 

 

 
2

--------------------------------------------------------------------------------

 

 

 

(c)

The terms "hereof", "herein", "hereby", "hereto" and other derivatives or
similar words, refer to this entire Agreement or specified Clauses of this
Agreement, as the case may be;

 

 

(d)

Reference to the term "Clause" or "Schedule" shall be a reference to the
specified Clause or Schedule of this Agreement;

 

 

(e)

Any reference to "writing" includes printing, typing, lithography and other
means of reproducing words in a permanent visible form.

 

 

(f)

The term "directly or indirectly" means directly or indirectly through one or
more intermediary persons or through contractual or other legal arrangements,
and "direct or indirect" shall have correlative meanings;

 

 

(g)

All headings and sub-headings of Clauses and Schedules, and use of bold typeface
are for convenience only and shall not affect the construction or interpretation
of any provision of this Agreement;

 

 

(h)

Reference to any legislation or Law or to any provision thereof shall include
references to any such Law as it may, after the date of this Agreement, from
time to time, be amended, supplemented or re-enacted, and any reference to
statutory provision shall include any subordinate legislation made from time to
time under that provision;

 

 

(i)

Reference to the word "include" or "including" shall be construed without
limitation;

 

 

(j)

The Schedules hereto shall constitute an integral part of this Agreement;

 

 

(k)

Terms defined in this agreement shall include their correlative terms;

 

 

(l)

Time is of the essence in the performance of the Parties’ respective
obligations. If any time period specified herein is extended, such extended time
shall also be of essence;

 

 

(m)

References to the knowledge, information, belief or awareness of any Person
shall be deemed to include the knowledge, information, belief or awareness of
such Person after examining all information and making all due diligence
inquiries and investigations which would be expected or required from a Person
of ordinary prudence;

 

 

(n)

The Parties acknowledge that they and their respective counsel have read and
understood the terms of this Agreement and have participated equally in the
negotiation and drafting. Accordingly, no court or arbitrator construing this
Agreement shall construe it more stringently against one Party than against the
other;

 

 

(o)

All references to this Agreement shall be deemed to include any amendments or
modifications to this Agreement from time to time;

 

 

(p)

Any word or phrase defined in the recitals or in the body of this Agreement as
opposed to being defined in Clause 1.1 shall have the meaning so assigned to it,
unless the contrary is expressly stated or the contrary clearly appears from the
context; and

 

 

(q)

If any provision in Clause 1.1 is a substantive provision conferring rights or
imposing obligations on any Party, effect shall be given to it as if it were a
substantive provision in the body of this Agreement.

 

2.

LICENSE GRANTED

 

2.1

The Licensor hereby grants to the Licensee as the sole and exclusive licensee
the rights to deploy, utilise, market and sell the Technology in the Territories
for a period of ten (10) years from the date of this Agreement, with a further
option to extend for two (2) consecutive terms of five (5) years each
(collectively, the "Term").

 

 

 
3

--------------------------------------------------------------------------------

 

 

2.2

The Licensor shall promptly disclose to the Licensee all relevant details of the
Technology, as well as provide all necessary technical and other support to the
Licensee, to conduct the Business.

 

2.3

If at any time during the term of this Agreement the Licensor shall make
improvements to the Technology or parts thereof (collectively, the
"Improvements"), the Licensor shall promptly notify and provide the relevant
details to the Licensee, and shall automatically grant to the Licensee a license
to use the Improvements on the same terms and conditions as contained in this
Agreement, and Schedule I shall be updated accordingly.

 

2.4

The Licensee may sublicense the Technology to any Affiliate or authorised agent
to conduct the Business.

 

2.5

For the avoidance of doubt, the exclusive rights granted pursuant to this Clause
2 shall be on condition that the Party receiving the license rights (including
any sublicensee) shall be bound by the confidentiality provisions of this
Agreement and shall not to directly or indirectly compete with, canvass,
solicit, circumvent or otherwise cause a material reduction in the business of
the Licensor. This undertaking is considered fair and reasonable by the Parties.
If any such undertaking is found to be unenforceable, but would be valid if any
part of it were deleted or the period or area of application reduced, the
undertaking shall apply with such modifications as may be necessary to make it
valid and enforceable.

 

3.

Protection of INTELLECTUAL PROPERTY RIGHTS

 

3.1

The Licensor shall take all necessary measures to defend or prosecute, as the
case may be, any and all claims, infringements or causes of action arising from
any attempt by any other person, firm or corporation to use any of the
Intellectual Property Rights and to at all times protect the Intellectual
Property Rights, and keep the Licensee promptly informed of all circumstances
coming to the attention of the Licensor which the Licensor ought reasonably to
know may constitute an infringement of any of the Intellectual Property Rights.

 

3.2

In the event that the Licensor fails to promptly undertake the defence or
prosecution (as the case may be) of any litigation made against the Intellectual
Property Rights, the Licensee shall, without prejudice to any other rights it
has, hereby be authorised by the Licensor to undertake the defence or
prosecution (as the case may be) on its behalf and the Licensor shall make
available to the Licensee all information and particulars in its possession and
cooperate to the fullest extent with the Licensee to assist the Licensee in such
defence or prosecution (as the case may be).

 

3.3

Any damage or monies recovered from third parties in any action or proceedings
regarding the Intellectual Property Rights shall belong to the Licensor after
reimbursing the Licensee for any reasonable expenses incurred in assisting the
Licensor in such action or proceedings.

 

4.

LICENSEE's OBLIGATIONS

 

4.1

Marketing and support obligations: The Licensee shall use best efforts to
promote and market the Technology at its own cost in order to maximize the
licensing and distribution of the Technology. Such marketing efforts shall
include, without limitation: establishment of a marketing and sales team
dedicated exclusively to promoting and distributing the Technology, advertising
the Technology in a commercially appropriate and reasonable manner, and
promoting the Technology at seminars, trade shows and conferences. The Licensee
agrees further that its marketing and advertising efforts with respect to the
Technology will be of the highest quality, and shall preserve the professional
image and reputation of the Licensor and the Technology.

 

 

 
4

--------------------------------------------------------------------------------

 

 

4.2

Preparation of localised versions:

 

 

(a)

Website preparation and maintenance: The Licensee shall be responsible for the
creation, localization, updating and maintenance of websites used to market and
sell the Technology.

 

 

(b)

Preparation of localized versions: The Licensee shall be responsible for
preparing localized versions of the Technology and of any new version thereof in
accordance with a schedule to be agreed upon for each such new version.

 

 

(c)

Responsibility for quality assurance: The Licensee shall have exclusive
responsibility for the development, packaging and quality assurance of the
localized versions of the Technology.

 

4.3

Installation, training, technical support and maintenance:

 

 

(a)

Installation and training: The Licensee shall be responsible for conducting all
activities required to install the Technology at retailers and suppliers and for
providing training to the retailers and suppliers. The Licensee shall also
conduct the training related activities for such retailers and suppliers, at
such retailers and suppliers' request, and charge a reasonable fee to such
retailers and suppliers for such training. All such installation and training
shall be conducted with the highest level of professionalism and quality.

 

 

(b)

Technical support and maintenance: The Licensee shall be responsible for
providing technical support with respect to technical questions, support
problems, and error evaluation and correction to all retailers and suppliers of
the Technology who have entered into a software maintenance agreement with the
Licensee.

 

 

(c)

Software maintenance and support services: Software maintenance and support
services shall be provided under the Licensee's software maintenance and support
services policies in effect on the date the software maintenance and support
services is ordered. The Licensee is hereby authorized to distribute any and all
error corrections and updates to all of its retailers, suppliers, customers and
sub-licensees.

 

4.4

Restrictive covenants:

 

 

(a)

The Licensee acknowledges that the Technology contains the valuable information
of the Licensor and the Licensee agrees not to cause or permit the modification,
reverse engineering, translation, disassembly, or decompilation of, or otherwise
to attempt to derive the source code of the Technology, whether in whole or in
part.

 

 

(b)

In order to protect the Licensor's Intellectual Property Rights in the
Technology, the Licensee agrees that as a condition of its rights hereunder,
each copy of the Technology and related documentation reproduced by or on behalf
of the Licensee shall contain the proprietary notices stating ownership of the
Intellectual Property Rights belongs to the Licensor, whether on the media,
within the code and on the documentation which appear on the media or within the
code of the Technology or on the related documentation.

 

4.5

The Licensee hereby acknowledges that:-

 

 

(a)

the Licensor is the sole owner of the Intellectual Property Rights (including
any localised versions of the Technology); and

 

 

 
5

--------------------------------------------------------------------------------

 

 

 

(b)

no title to the Intellectual Property Rights will pass hereunder to or through
the Licensee, and only the rights expressly granted in or pursuant to this
Agreement are provided to the Licensee.

 

4.6

The Licensee shall not do anything which the Licensee ought reasonably to know
may adversely affect the goodwill associated with the Licensor and the
Intellectual Property Rights without first consulting with the Licensor. For the
avoidance of doubt, the Licensee shall not claim or register the Intellectual
Property Rights in any jurisdiction without prior written consent of the
Licensor.

 

4.7

The Licensee will promptly notify the Licensor of all circumstances coming to
the attention of the Licensee which the Licensee ought reasonably to know may
constitute an infringement of any of the Intellectual Property Rights, including
any claim, demand or suit based upon or arising from the use of, or of any
attempt by any other person, firm or corporation to use, any of the Intellectual
Property Rights, and shall take such reasonable action in connection therewith
as the Licensor may direct to assist the Licensor in the protection of the
Intellectual Property Rights. The Licensee will also promptly notify the
Licensor in writing of any litigation relating to this Agreement or the
Licensee's operations hereunder instituted by the Licensee or by any person,
firm, corporation or governmental agency against the Licensee.

 

4.8

The Licensee shall, where applicable, provide all necessary assistance to the
Licensor in maintaining and obtaining the registrations of the Intellectual
Property Rights under the name of the Licensor.

 

5.

FEES

 

In consideration of the license granted and information and services provided by
the Licensor to the Licensee under Clause 2 of this Agreement, the Licensee
shall pay such license fee in such manner and on such terms set out in Schedule
II hereto.

 

6.

warranties

 

6.1

Each Party hereby represents and warrants to the other Party that:

 

 

(a)

In respect of Parties which are not natural Persons, it is a company duly
incorporated and validly existing under the laws of its jurisdiction of
incorporation;

 

 

(b)

It has taken all necessary corporate action to authorise entry into and
performance of this Agreement and to carry out the transactions contemplated by
this Agreement;

 

 

(c)

Its obligations under this Agreement constitute valid and binding obligations,
enforceable in accordance with their respective terms;

 

 

(d)

It is not insolvent or bankrupt or unable to pay its debts within the meaning of
any applicable law and is not subject to any insolvency, bankruptcy, winding-up,
dissolution, administration or re-organisation, appointment of a receiver,
administrator, administrative receiver, judicial manager, trustee or analogous
proceedings under the laws of any applicable jurisdiction.

 

 

(e)

It has at all times conducted its business in accordance with all applicable
laws and regulations.

 

6.2

In addition, the Licensee represents and warrants to the Licensor that the
Licensee maintains the facilities, resources and experienced personnel necessary
to conduct the Business and to perform the necessary installation, training and
maintenance services related to such Technology and otherwise to fulfill its
obligations under this Agreement.

 

 

 
6

--------------------------------------------------------------------------------

 

 

6.3

Each Party acknowledges that the other Party is entering into this Agreement on
the basis of, and in reliance on, the Warranties, and undertakes to notify the
other Party if it is aware of any circumstances reasonably likely to result in a
breach of any Warranties. The Warranties are deemed to be repeated on each day
throughout the duration of this Agreement.

 

6.4

Each Party hereby undertakes as principal obligor to indemnify and hold harmless
the other Party and its directors, shareholders, subsidiaries, employees,
agents, affiliates, advisers, successors and assigns (collectively, the
"Indemnified Parties") against any and all losses, liabilities, damages, claims,
demands, costs, expenses (or actions or investigations in respect thereof)
(together the "Claims") resulting from, arising out of or relation to:

 

 

(a)

any breach of any term of this Agreement (including the Warranties) or of
applicable laws and regulations by the first mentioned Party; or

 

 

(b)

any infringement, misappropriation or claims (howsoever arising) challenging the
validity, enforceability, effectiveness or ownership of the Intellectual
Property Rights; or

 

 

(c)

any action reasonably required to be taken by the Indemnified Parties in
connection with and/or to remedy any of the above.

 

7.

TERMINATION and default

 

7.1

This Agreement becomes effective as of the date first above written ("Effective
Date") and shall continue in force until the earlier of (a) the expiration of 10
years from the Effective Date (or if renewed pursuant to the option in Clause
2.1, the expiration of the extension term), or (b) if terminated earlier
pursuant to the terms of this Agreement, Provided That nothing herein shall
prejudice any Claims or accrued rights of either Party hereto.

 

7.2

Upon the failure of either Party hereto to fulfill any of its obligations under
this Agreement, the Party aggrieved by such default may give to the other Party
written notice of such default, such notice to refer specifically to the
aggrieved Party's intention to terminate this Agreement in the event of
continued default, and, (a) in relation to a breach of any term (other than a
Warranty), if after 14 days from the date of such notice the defaulting Party
has failed or refused to remedy such default, if capable of being remedied, or
(b) has failed or refused to pay compensation satisfactory to the aggrieved
Party in the case of a breach of a Warranty or of a default not capable of being
remedied, this Agreement may be terminated forthwith by notice duly given to the
defaulting Party, and such termination shall be without prejudice to any other
rights or claims the aggrieved Party may have against the defaulting Party.

 

7.3

If this Agreement is terminated or expired at any time, the Licensee shall
continue to have the license and right for a period of 30 days from the date of
termination of this Agreement to complete deliveries in relation to the Business
which have been entered into prior to the date of termination or expiry (as the
case may be) of this Agreement, after which all rights granted to the Licensee
under this Agreement shall cease and the Licensee shall refrain from utilising
the Intellectual Property Rights. The Licensee shall either return to the
Licensor or destroy all copies and records of the technical information and
documentation relating to the Intellectual Property Rights in the custody or
control of the Licensee.

 

8.

FORCE MAJEURE

 

8.1

In the event that any Party hereto shall be rendered unable to carry out the
whole or any part of its obligations under this Agreement for any reason beyond
the control of that Party, including but not limited to decrees or restraints by
governmental authorities, acts of God, force majeure, strikes, war, riot and any
other causes of such nature, then the performance of the obligations hereunder
of that Party or all the Parties hereto as the case may be and as they are
affected by such cause shall be excused during the continuance of any inability
so caused, but such inability shall as far as possible be remedied with all
reasonable despatch.

 

 

 
7

--------------------------------------------------------------------------------

 

 

9.

COSTS

 

9.1

The costs and expenses, including stamp duty, goods and services tax, duties and
other taxes, and all costs and expenses incurred in the preparation and
execution of this Agreement (including legal fees and disbursements) incurred in
the preparation and execution of this Agreement and to the giving effect of the
terms hereof shall be borne by the Licensee.

 

10.

CONFIDENTIALITY

 

10.1

Each Party shall keep all information relating to each other Party, information
relating to the transactions herein and this Agreement (collectively referred to
as the "Information") confidential. None of the Parties shall issue any public
release or public announcement or otherwise make any disclosure concerning the
Information without the prior approval of the other Party; provided however that
nothing in this Agreement shall restrict any of the Parties from disclosing any
information as may be required under applicable Law subject to providing a prior
written notice of ten (10) Business Days to the other Parties. Subject to
applicable Law, such prior notice shall also include (a) details of the
Information intended to be disclosed along with the text of the disclosure
language, if applicable; and (b) the disclosing Party shall also cooperate with
the other Parties to the extent that such other Party may seek to limit such
disclosure including taking all reasonable steps to resist or avoid the
applicable requirement, at the request of the other Parties.

 

10.2

Nothing in this Clause 10 shall restrict any Party from disclosing Information
for the following purposes:

 

 

(a)

To the extent that such Information is in the public domain other than by breach
of this Agreement;

 

 

(b)

To the extent that such Information is required to be disclosed to any
Governmental Authority to whose jurisdiction such Party is subject or with whose
instructions it is customary to comply;

 

 

(c)

Insofar as such disclosure is reasonably necessary to such Party’s employees,
directors or professional advisers, provided that such Party shall procure that
such employees, directors or professional advisors treat such Information as
confidential. For the avoidance of doubt it is clarified that disclosure of
information to such employees, directors or professional advisors shall be
permitted on a strictly "need-to-know basis".

 

11.

GOVERNING LAW AND DISPUTE RESOLUTION

 

11.1

This Agreement shall be governed by, and construed in accordance with, the Laws
of the State Delaware, United States of America.

 

11.2

Any and all disputes, controversies or conflicts arising from or in relation to
this Agreement, including disputes on its validity, conclusion, binding effect,
breach, amendment, expiration and termination (collectively, "Disputes"), shall,
as far as possible, be settled amicably by the Parties.

 

11.3

If any such Dispute is not settled amicably within thirty (30) days as from the
date any Party informs the other Party that any Dispute has arisen, the Parties
agree that such Dispute shall be referred to and finally resolved by arbitration
in the United States in accordance with the Rules of the American Arbitration
Association ("AAA Rules" and "AAA" respectively), which rules are deemed to be
incorporated by reference in this Clause 11. However, to the extent that the AAA
Rules are in conflict with the provisions of this Clause 11, the provisions of
this Clause 11 shall prevail. The tribunal shall consist of one (1) arbitrator,
to be appointed by the President of the AAA. The language of the arbitration
shall be English.

 

 

 
8

--------------------------------------------------------------------------------

 

 

12.

NOTICES

 

12.1

Notices, demands or other communication required or permitted to be given or
made under this Agreement shall be in writing and delivered personally or sent
by prepaid post with recorded delivery, or email addressed to the intended
recipient at its address set forth below, or to such other address or email
number as a Party may from time to time duly notify to the others:

 

  To the Licensor: FINGER MOTION COMPANY LIMITED     Unit A, 19/F, Times Media
Centre, 133 Wan Chai     Road, Wan Chai, Hong Kong HKSAR        

To the Licensee:

PROPERTY MANAGEMENT CORPORATION 

    OF AMERICA     Unit A, 19/F, Times Media Centre, 133 Wan Chai     Road, Wan
Chai, Hong Kong HKSAR

 

12.2

Any such notice, demand or communication shall, unless the contrary is proved,
be deemed to have been duly served at the time of delivery in the case of
service by delivery in person or by post, and on transmission in the case of
service by email, provided that such notice, demand or communication shall also
be dispatched by post within one (1) Business Day of transmission of such
notice, demand or communication by email.

 

13.

MISCELLANEOUS

 

13.1

Each of the rights of the Parties under this Agreement are independent,
cumulative and without prejudice to all other rights available to them, and the
exercise or non-exercise of any such rights shall not prejudice or constitute a
waiver of any other right of a Party, whether under this Agreement or otherwise.

 

13.2

No waiver of any breach of any provision of this Agreement shall constitute a
waiver of any prior, concurrent or subsequent breach of the same or any other
provisions hereof, and no waiver shall be effective unless made in writing and
signed by an authorised representative of the waiving Party.

 

13.3

Each and every obligation under this Agreement shall be treated as a separate
obligation and shall be severally enforceable as such in the event of any
obligation or obligations being or becoming unenforceable in whole or in part.
To the extent that any provision or provisions of this Agreement are
unenforceable they shall be deemed to be deleted from this Agreement and any
such deletion shall not affect the enforceability of the remainder of this
Agreement not so deleted provided the fundamental terms of this Agreement are
not altered.

 

13.4

No amendment or variation of this Agreement shall be binding on any Party unless
such variation is in writing and duly signed by all the Parties.

 

13.5

Subject to the provisions of this Agreement, this Agreement is personal to each
Party to this Agreement and shall not be capable of assignment without the prior
written consent of the other Party.

 

13.6

This Agreement constitutes the whole agreement between the Parties relating to
the subject matter hereof and supersedes any prior arrangements whether oral or
written, relating to such subject matter. No Party has relied upon any
representation or warranty in entering this Agreement other than those expressly
contained herein.

 

 

 
9

--------------------------------------------------------------------------------

 

 

13.7

The Parties hereto shall execute and do and, take such steps as may be in their
power to, procure that all other necessary persons, if any, execute and do all
such further documents, agreements, deeds, acts and things as may be required so
that full effect may be given to the provisions of this Agreement, including,
without limitation, making an application (where applicable) to the relevant
patent or other intellectual property registry for registration of the grant of
license under a registered patent or other intellectual property.

 

13.8

This Agreement may be executed in any number of originals or counterparts, each
in the like form and all of which when taken together shall constitute one and
the same document, and any Party may execute this Agreement by signing any one
or more of such originals or counterparts.

 

 

 
10

--------------------------------------------------------------------------------

 

  

EXECUTION PAGE

 

 

 

IN WITNESS WHEREOF, the Parties have entered into this Agreement the day and
year first above written.

 

LICENSOR

 

SIGNED for and on behalf of  

)             …………………………………

FINGER MOTION COMPANY LIMITED

)             Director

 

)

 

)

Witness:

)

 

 

 

 

 

 

 

 

LICENSEE

 

    SIGNED for and on behalf of  )             ………………………………… PROPERTY MANAGEMENT
CORPORATION )             Name OF AMERICA )             Director   ) Witness: )
   

                  
      

 

 
11

--------------------------------------------------------------------------------

 

 

SCHEDULE I: DETAILS OF INTELLECTUAL PROPERTY RIGHTS

 

 

 

 

1.

Trademarks:

 

 

 

 

 

 

2.

Patents:

 

 
12

--------------------------------------------------------------------------------

 

  

SCHEDULE II: LICENCE FEES

 

 

Licence Maintenance Costs: The Licensee shall cover all operations costs
associated with supporting the Technology.

 

Tax grossing up: If the Licensor is required by law to make any deduction or
withholding on account of any value added tax, income tax or any other taxes or
duties from any sum paid or payable by the Licensee to the Licensor under this
Agreement, the final sum payable by the Licensee shall be increased to the
extent necessary to take into account the applicable withholding, deduction or
payment to enable the Licensor to make the necessary remittance to the relevant
governmental authority.

 

Fee: Licensee shall issue an aggregate of 100,000 shares of its Series A
Preferred Stock stock to the Licensor promptly following the date hereof. Such
shares shall be issued to the principals of Licensor, or their assigns, at the
direction thereof.

 

 

 

 

13